Title: Abigail Adams to John Adams, 25 March 1796
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy March 25th 1796
          
          I was sadly dissapointed to Day when James returnd from the Post office without one Single Letter the Newspapers to the 14th but not a Line. Post office or Post or Roads share the blame; I am more unfortunate than you when dissapointed, for you have two chances in a week, but I must wait untill Thursday returns before I can get any Letters, tho Saturdays post should bring them. I see by the Papers the old Leven at work The President knows what is Right, and they will not get any thing else from him. it is a snare to entangle him if they can. he will not be taken by surprize for he must have foreseen this.
          The latest intelligence from France which is 26 of Jan’ry wears some appearence of Peace, and the British King has equal need of Peace. the cessation of Arms between the French and Austerians has the same appearence. I hope at a time when other Powers are thirsting after quiet and repose, We shall not be driven into Hostilities by the rash and firery Tember of our Jacobines and that at a Period when they appeard to be divested of their Power, tho not of their inclination to hurt.
          The Weather has been very unpropitious for any kind of Buisness for these 8 Days past the Snow came in abundance. it Drifted into Banks, and for two Years past we have not had so much at once. we have tar’d but have not met with any canker worms. this Day the leases have been compleated and Sign’d Braintree Farm is leased to Burrell Quincy to French and Vinton and on fryday they take possession. I have setled with Joy & payd him and his wife their last quarters wages, about half of which remaind Due to them upon our Settlement. I have purchased two loads of hay. Cleopatra will have an increase. I am much affraid I shall be obliged to purchase what I do not remember we ever Did a Load or two of salt Hay; whilst we

have many Tons of Salt, and fresh so Rotten, that the cattle will not touch it, our people Say it was not sufficiently Made and that it was stackd Wet. I Scold and insist upon their feeding with it, but the concequence will be that they will consume all the English. we have Six calves already. When My new Tennants come, I shall hear what they Say. the Sheep have eat near all the clover Hay at the little Barn. Copeland will have enough here but he has not any to part with, he says. we have had here our four Horses an equal number of oxen & half the Young stock beside the Sheep. Clover Seed may be had at 20 cents pr pound which is the lowest. the Dr has been on the lookout ever since you wrote me, but you was not early enough with your intelligence Mr Bracket will spair a hundred & 20 weight at that price. the Dr advises me to secure it as, it will be higher immediatly
          I Shall be obliged to borrow of the Dr 30 pounds till I receive some from you. the collectors Dun me as from the first of March they are obliged to pay interest upon a part of what is not collected. I pay’d 50 Dollors the beginning of March for mr Wibird.
          adieu I am as ever most / affectionatly Your
          
            Abigail Adams—
          
        